UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-6402



MATTHEW EUGENE MCNEILL,

                                             Plaintiff - Appellant,

         versus

JEROME MORTON, Detective,

                                              Defendant - Appellee.



                             No. 96-6403



MATTHEW EUGENE MCNEILL,

                                             Plaintiff - Appellant,

         versus

MICKEY BIGGS, Detective,

                                              Defendant - Appellee.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-96-18-5-CT-BR, CA-96-19-5-CT-BR)

Submitted:   July 23, 1996                 Decided:   August 5, 1996
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Matthew Eugene McNeill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaints. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McNeill v. Morton, No. CA-96-18-5-CT-BR; McNeill v. Biggs,
No. CA-96-19-5-CT-BR (E.D.N.C. Mar. 4, 1996). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2